(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por Cuanto, en el presente caso la corte inferior dictó sentencia a favor de la demandante el 18 de julio de 1940, la que fué noti-ficada a varios de los demandados en esa misma fecha y al resto de ellos mediante edictos, radicándose en 23 de septiembre de 1940 es-crito de apelación para ante este Tribunal;
Por" Cuanto, desde la fecha últimamente indicada los apelantes, con-forme aparece de la certificación del Secretario de la corte inferior, no han radicado transcripción de evidencia ni solicitado prórroga para presentarla, ni han remitido a este Tribunal la transcripción de autos;
Por Cuanto, la apelada ha solicitado'la desestimación del recurso por abandono;
Por Cuanto, señalada la vista de dicha moción no comparecieron la apelada ni tampoco los apelantes a sostener su recurso;
Por tanto, vistos los autos- de este caso y la aludida certifica-ción que se acompaña, se declara con lugar la moción de la deman-dante apelada y en su consecuencia se desestima el recurso por aban-dono.